     Case 2:20-cv-02497-KJM-JDP Document 22 Filed 03/11/21 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10
11   JUDITH GIVENS, individually, and on behalf    Case No. 2:20-cv-02497-KJM-JDP
     of herself and other members of the general
12   public similarly situated,                    ORDER EXTENDING TIME TO FILE
                                                   DISPOSITIONAL DOCUMENTS
13                    Plaintiff,
                                                   Hon. Kimberly J. Mueller
14         v.
15   WELLS FARGO BANK, NATIONAL
     ASSOCIATION and SELECT PORTFOLIO
16   SERVICING, INC.,
17                    Defendants.
18
19
20
21
22
23
24
25
26
27
28


                      ORDER EXTENDING TIME TO FILE DISPOSITIONAL DOCUMENTS
     Case 2:20-cv-02497-KJM-JDP Document 22 Filed 03/11/21 Page 2 of 2


1                                                 ORDER
2           Having considered the Joint Request to Extend Time to File Dispositional Documents
3    filed by Plaintiff Judith Givens and Defendant Select Portfolio Servicing, Inc. (together, the
4    “Parties”), and for good cause showing, the Court hereby orders as follows:
5           The deadline for the Parties to file dispositional documents shall be extended through and
6    including March 19, 2021.
7            IT IS SO ORDERED.
8    DATED: March 10, 2021.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
                        ORDER EXTENDING TIME TO FILE DISPOSITIONAL DOCUMENTS
